ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 28, 2021, and May 20, 2022, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-7 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application as follow. 
Yoshino et al., US 10986553 B2, discloses: a communication device for communicating data via a base station used as a connection destination (An aspect of the present invention provides a terminal device for communicating with one or more base station devices -col. 2 lines 46-48), the communication device comprising: a wireless communication device configured to wirelessly communicate with the base station used as the connection destination (The macro cell base station 2 performs wireless communication using a UHF band (frequency: 300 MHz to 3 GHz). A low SHF band base station 3 performs wireless communication using a low SHF band (frequency: 3 GHz to 6 GHz). A high SHF band base station 4 performs wireless communication using a high SHF band (frequency: 6 GHz to 80 GHz band). A wireless LAN base station 5 performs wireless LAN communication using a wireless communication method such as a WiFi (Registered Trademark) communication system or a WiGig (Registered Trademark) communication system -column 10 lines 47-57); a location information acquisition device configured to acquire location information on a location of the communication device (The location information acquisition device 12 acquires location information including a location of the terminal 1 by using a satellite positioning system such as a GPS (Global Positioning System) -col. 11 lines 58-61); and a storage configured to store historical communication information on past communication status (a storage configured to accumulate history information on past communication status -column 38 lines 22-23).
Also, in another reference, Kato et al., US 10986635 B2, discloses: a communication device for communicating data via a base station used as a connection destination (According to an aspect of the present disclosure, there is provided a wireless terminal that is capable of performing communication with multiple wireless base stations through a network in which multiple wireless communication schemes are used in a mixed manner -col. 1 lines 49-53), the communication device comprising: a wireless communication device configured to wirelessly communicate with the base station used as the connection destination (For this reason, the wireless terminal 100 can reduce processing load or processing time for searching for the wireless base station 200 that is a connection destination -column 20 lines 31-33); a location information acquisition device configured to acquire location information on a location of the communication device (an acquisition unit that acquires the location information on the wireless terminal -col. 1 lines 58-60); and a storage configured to store historical communication information on past communication status (a derivation unit that derives a connection base station, as a wireless base station that is to be used for data communication, from among the multiple wireless base stations, based on the acquired location information on the wireless terminal and the communication history that is accumulated in the accumulation unit -column 1 lines 60-65).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 6, and 7, particularly,  determining a degree of risk of occurrence of reduction in an amount of available communication bandwidth beyond a tolerance limit based on the historical communication information and the location information, the degree of risk being determined for an expected location at which the communication device is expected to be located after a lapse of a predetermined time period; and controlling a transmission rate for communicating the data based on a result of determination of the degree of risk.
Therefore the aforesaid claims are believed to be allowable.
Claims 2-5 are also believed to be allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., mobility control systems and mobility control methods, among other related functions.
US 10999775 B2		US 10667196 B2		US 10530693 B2
US 10057874 B2		US 9369831 B2		US 20150282182 A1
US 9066324 B2		US 8577372 B2		US 20130267228 A1
US 8493944 B2		US 8188922 B2		US 20080166971 A1
US 20040152472 A1	US 6615048 B1		US 20020105932 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 1, 2022